In an action, inter alia, to enjoin the defendant Rochdale Village, Inc., from enforcing a resolution against the respondent, and to recover damages for defamation, the defendants appeal, as limited by their brief, from, so much of an order of the Supreme Court, Queens County (Golia, J.), dated August 4, 1997, as (1) denied their cross motion “to dismiss the plaintiffs order to show cause”, and (2) continued the temporary restraining order contained in the respondent’s order to show cause dated February 18, 1997.
Ordered that the appeal is dismissed, without costs or disbursements.
That branch of the order which denied the defendants’ cross motion to dismiss the plaintiffs order to show cause did not affect a substantial right within the meaning of CPLR 5701 (a) (2) (v), and therefore is not appealable as of right. Further, the order did not decide any motion with respect to the temporary restraining order contained in the order to show cause. Accordingly, that branch of the order which continued the temporary restraining order is also not appealable as of right (see, CPLR 5701 [a] [2]). Under the circumstances, we decline to grant permission to appeal (see, Aievoli v Aievoli, 249 AD2d 253; Sherwood v Roper, 237 AD2d 275). Copertino, J. P., Thompson, Sullivan and Friedmann, JJ., concur.